SECURITIES AND EXCHANGE COM­MISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 BLACKROCK MUNICIPAL TARGET TERM TRUST (Exact Name of Registrant as Specified in its Charter) Delaware 45-5565054 (State of Incorporation or Organization) (I.R.S. Employer Identification Number) 100 Bellevue Parkway Wilmington, Delaware (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. T If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. £ Securities Act registration statement file number to which this form relates:333-176553 Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Shares of Beneficial Interest New York Stock Exchange Securities to be registered pursuant to Section 12(g) of the Act: None 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The description of the Registrant’s securities to be registered is incorporated by reference to the description contained under the caption “Description of Shares” in the Registrant’s Registration Statement on Form N-2 (Nos. 333-176553 and 811-22603) as filed electronically with the Securities and Exchange Commission (the “Commission”) on August 30, 2011 (Accession No. 0001341004-11-001687) (“Registration Statement on Form N-2”), as amended by Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2, as filed with the Commission on June 26, 2012 (Accession No. 0001341004-12-000921), and Pre-Effective Amendment No. 2 to the Registration Statement on Form N-2, as filed with the Commission on July 26, 2012 (Accession No. 0001193125-12-317050). Item 2. Exhibits. Pursuant to the Instructions as to Exhibits, no exhibits are filed herewith or incorporated by reference. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. BLACKROCK MUNICIPAL TARGET TERM TRUST By: /s/ Brendan Kyne Name: Brendan Kyne Title: Vice President Date: August 22, 2012 3
